 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division
                                                                                    FILED
 4 THOMAS R. GREEN (CABN 203480)
   Assistant United States Attorney                                                   Jun 30 2021
 5
          1301 Clay Street, Suite 340S                                             SUSANY. SOONG
 6        Oakland, California 94612                                           CLERK, U.S. DISTRICT COURT
          Telephone: (510) 637-3680                                        NORTHERN DISTRICT OF CALIFORNIA
 7        FAX: (510) 637-3724                                                          OAKLAND
          thomas.green@usdoj.gov
 8

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION
                                                               4:21-cr-00265-JST-1
13   UNITED STATES OF AMERICA,                     ) CASE NO. 4-21-70440 MAG
                                                   )
14           Plaintiff,                            )
                                                   ) STIPULATION AND [PROPOSED] ORDER
15      v.                                         ) EXCLUDING TIME UNTIL MAY 12, 2021
                                                   )
16   BRYAN PARENO,                                 )
                                                   )
17           Defendant.                            )
                                                   )
18                                                 )
                                                   )
19

20           Plaintiff United States of America, by and through its counsel of record, the United States
21 Attorney for the Northern District of California and Assistant United States Attorney Thomas R. Green,

22 and defendant Bryan Pareno (Pareno or defendant), by and through his counsel of record, Assistant

23 Federal Public Defender Hanni Fakhoury, hereby stipulate as follows:

24           1.      On March 11, 2021, the Honorable Susan van Keulen signed a federal criminal complaint
25 charging defendant with being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

26 On March 16, 2021, defendant made his initial appearance and was advised of the charge on the

27 criminal complaint.

28

     STIPULATION AND PROPOSED ORDER
     CASE NO. 4-21-70440 MAG                          1
 1          2.      Subsequent status conferences regarding detention, bail status and a preliminary hearing

 2 or arraignment have taken place on March 19, 2021, March 26, 2021, March 30, 2021 and April 12,

 3 2021, with the parties setting this matter for a status regarding preliminary hearing or arraignment at

 4 1:00 p.m. on May 12, 2021. At each appearance in this matter the parties stipulated and the Court

 5 ordered that time should be excluded until the next appearance, as it related to both the timing of any

 6 preliminary hearing under Federal Rule of Criminal Procedure 5.1, and the timing for indictment under

 7 the Speedy Trial Act.

 8          3.      The parties now file this stipulation to document and request a court order regarding the

 9 exclusions of time regarding the timing of any preliminary hearing under Federal Rule of Criminal

10 Procedure 5.1, and the timing for indictment or trial under the Speedy Trial Act, until the next status

11 conference set for May 12, 2021.

12          4.      The government has produced discovery relating to defendant’s arrest and criminal

13 history. The government and defendant are exploring the potential for a pre-indictment disposition.

14 Counsel for defendant requires additional time to review discovery and discuss and advise the defendant

15 regarding the evidence, including as to the merits of a potential pre-indictment disposition and the merits

16 of proceeding to trial.

17          5.      The present rules governing visits to Santa Rita Jail and the need for the defense to

18 schedule meetings with defendant further support the requested exclusions of time. Thus, with the
19 consent of defendant, counsel for defendant represents that additional time is necessary to review the

20 discovery in this action, confer with defendant, conduct and complete an independent investigation of

21 the case, and prepare for trial in the event that a pre-indictment resolution does not occur.

22          6.      Defense counsel represents that defendant understands that he has a right under 18 U.S.C.

23 § 3161(b) to be charged by information or indictment with the offense alleged in the pending criminal

24 complaint and that defendant knowingly and voluntarily waives the time to be charged by indictment or

25 information from Speedy Trial Act calculation until May 12, 2021. Defense counsel further represents

26 that his client knowingly and voluntarily waives the timing for a preliminary hearing under Federal Rule

27 of Criminal Procedure 5.1 until the requested status hearing date of May 12, 2021.

28

     STIPULATION AND PROPOSED ORDER
     CASE NO. 4-21-70440 MAG                          2
 1          7.      For purposes of computing the date under Rule 5.1 of the Federal Rules of Criminal

 2 Procedure for preliminary hearing, and the date under the Speedy Trial Act by which defendants must be

 3 charged by indictment or information, the parties agree that the time period of March 16, 2021, to May

 4 12, 2021, inclusive, should be excluded pursuant to 18 U.S.C. §§ 3161(b), (h)(7)(A), (h)(7)(B)(i) and

 5 (h)(7)(B)(iv) because the delay results from a continuance granted by the Court at defendants’ request,

 6 without government objection, on the basis of the Court’s finding that: (i) the ends of justice served by

 7 the continuance outweigh the best interest of the public and defendants in the filing of an information or

 8 indictment within the period specified in 18 U.S.C. § 3161(b); and (ii) failure to grant the continuance

 9 would unreasonably deny defense counsel the reasonable time necessary for effective preparation,

10 taking into account the exercise of due diligence

11          8.      Nothing in this stipulation shall preclude a finding that other provisions of the Speedy

12 Trial Act dictate that additional time periods be excluded from the period within which an information

13 or indictment must be filed.

14          9.      Based on his communications with the defendant, defense counsel represents that

15 defendant desires to set this matter for a status hearing regarding preliminary hearing or arraignment on

16 May 12, 2021, and agrees to the stipulations expressed in this filing, for all of the reasons described in

17 this stipulation. The undersigned Assistant United States Attorney certifies that he has obtained

18 approval from counsel for the defendant to file this stipulation and proposed order.
19          IT IS SO STIPULATED.

20 DATED: April 14, 2021                                  Respectfully Submitted,

21                                                        STEPHANIE M. HINDS
                                                          Acting United States Attorney
22
                                                          /s/ Thomas R. Green
23                                                        THOMAS R. GREEN
24                                                        Assistant United States Attorney

25
                                                          /s/ Hanni Fakhoury
26                                                        HANNI FAKHOURY
                                                          Attorney for Bryan Pareno
27

28

     STIPULATION AND PROPOSED ORDER
     CASE NO. 4-21-70440 MAG                          3
 1                                           [PROPOSED] ORDER

 2          The Court has read and considered the Stipulation Excluding Time Until May 12, 2021, filed by

 3 the parties in this matter. The Court hereby finds that the Stipulation, which this Court incorporates by

 4 reference into this Order, demonstrates facts provides good cause for a finding of excludable time

 5 pursuant to the Speedy Trial Act, 18 U.S.C. § 3161, as well as to waive the timing for preliminary

 6 hearing under Rule 5.1 of the Federal Rules of Criminal Procedure.

 7          The Court further finds that: (i) the ends of justice served by the exclusions of time outweigh the

 8 best interest of the public and defendants in the filing of an information or indictment within the time

 9 period set forth in 18 U.S.C. § 3161(b); and (ii) failure to grant the exclusions of time would

10 unreasonably deny defense counsel the reasonable time necessary for effective preparation, taking into

11 account the exercise of due diligence.

12 THEREFORE, FOR GOOD CAUSE SHOWN:

13          The Court sets this matter for a status hearing regarding preliminary hearing or arraignment on

14 May 12, 2021. The time period of March 16, 2021, to May 12, 2021, inclusive, is excluded in

15 computing the time within which an information or indictment must be filed under 18 U.S.C. § 3161(b),

16 and the time by which any trial must commence pursuant to the provisions of 18 U.S.C.

17 §§ 3161(h)(7)(A), (h)(7)(B)(i), and (B)(iv). The Court also finds that defendant waives the timing by

18 which a preliminary hearing must be held pursuant to Rule 5.1 of the Federal Rules of Criminal
19 Procedure for the time period of March 16, 2021 through May 12, 2021. Nothing in this Order shall

20 preclude a finding that other provisions of the Speedy Trial Act dictate that additional time periods are

21 excluded from the period within which an information or indictment must be filed.

22          IT IS SO ORDERED.

23

24
             June 30, 2021
25    DATE                                                 HONORABLE SUSAN VAN KEULEN
                                                           UNITED STATES MAGISTRATE JUDGE
26

27

28

     STIPULATION AND PROPOSED ORDER
     CASE NO. 4-21-70440 MAG                         4
